DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 12-15, 25-27 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Japanese patent (JP 2561410).
Regarding claim 1, Japanese patent discloses an adjustable beam 12, comprising: 
an elongate member 13, 14 extending between a first end and a second end (Fig 1-6); 
a first connector 1 pivotably coupled to the first end; and 
a second connector 1coupled to the second end, (Fig 1, 6) 
wherein the first and second connectors each are configured to be releasably coupled to neighboring supporting beams (A) (Fig 1, 5, 6) and
wherein the first and second connectors each are configured to be releasably coupled to other beams separate from the supporting beams (Fig 5, 6),
wherein the adjustable beam has a surface 24 configured to receive at least a first or second connector of another adjustable beam, (Fig 1, 2), such that when the adjustable beam 12 and the other adjustable beam are coupled together, top surfaces of the adjustable beam and the other adjustable beam are disposed along substantially a same plane as each other. Examiner concludes this because the first and second connectors have a hook 2 that is capable of being received on surface 24 of another adjustable beam having a receiving surface 24 of a shorter height that would allow for the top surfaces of the adjustable beams to be disposed along substantially a same plane as each other if desired.
Regarding claim 2, Japanese patent discloses when the first and second connectors each are coupled to neighboring supporting beams, a top surface (top of 24) of the adjustable beam is disposed along substantially a same plane as top surfaces of 
Regarding claim 3, Japanese patent discloses the top surface of the adjustable beam 12 is nailable. Examiner conclude this because the top surface is capable of receiving a nail thus the claimed limitations are met.
Regarding claim 12, Japanese patent discloses when the first and second connectors each are coupled to neighboring supporting beams (A), the elongate member is positioned at angles between about 10 degrees and about 170 degrees with respect to the neighboring supporting beams (Fig 6).
Regarding claims 13 and 14, Japanese patent discloses the claimed adjustable beams with the elongate member capable of being positioned at angles between about 10 degrees and about 170 degrees with respect to the beams (adjustable beams or supporting beams) (Fig 6).
The phrases “when the first and second connectors each are coupled to other adjustable beams, the elongate member is positioned at angles between about 10 degrees and about 170 degrees with respect to the other adjustable beams; when the first connector is coupled to another adjustable beam, and the second connector is coupled to a supporting beam, the elongate member is positioned at angles between about 10 degrees and about 170 degrees with respect to the another adjustable beam and the supporting beam” are method steps and are regarded to as functional language and while features of an apparatus may be recited either structurally or functionally, § 2114.
Examiner notes that the adjustable beams of the Japanese Patent are capable of being connected to other adjustable beams and supporting beams.
Regarding claim 15, Japanese patent discloses the adjustable beam is configured to be installed spanning two supporting beams (A) (Fig 6).
	The phrase “after the two supporting beams are installed in a desired position” is a method step and is regarded to as functional language and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114.
Regarding claim 25, Japanese patent discloses the second connector 1 is pivotably coupled to the second end (Fig 6).
Regarding claims 26 and 27, Japanese patent discloses the first and second connectors 1 each are capable of being configured to be releasably coupled to other adjustable beams; where the other adjustable beams comprise the same construction as the adjustable beam. Examiner concludes this because the first and second connectors have a hook 2 that is capable of being received on element 24 of another adjustable beam 12. Examiner notes that the “other adjustable beams” of claims 26 and 27 are considered different from the “another adjustable beam” of claim 1.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent (JP 2561410). Japanese Patent disclose as discussed in claim 1, but does not disclose the elongate member has a fixed length. However, it would have been obvious to have the elongate member with a fixed length since the use of a one piece construction instead of the structure disclosed in the Japanese Patent would be merely a matter of obvious engineering choice and it would simplify the installation and transportation of the adjustable beam by reducing the number of pieces.

Allowable Subject Matter
9.	Claims 31-35 are allowed.
s 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowance of claims 5, 7 is the inclusion of the combination of the structural limitations as recited in the claims and the inclusion of limitations towards the bottom portion of the first and second connectors. Examiner believes there would be no reason to modify the prior art without relying in hindsight.

Response to Arguments
12.	Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the prior art of Shoichi does not disclose “such that when the adjustable beam and the other adjustable beam are coupled together, top surfaces of the adjustable beam and the other adjustable beam are disposed along substantially a same plane as each other”. Examiner would like to point out that during examination, the claims must be interpreted as broadly as their terms reasonably allow. The claim recites limitations towards “an adjustable beam” and “another adjustable beam”, these limitations do not limit the “another adjustable beams” to have the same structure but it includes any “other adjustable beam” that with the claimed “adjustable beam” are capable of performing the claimed function and it would meet the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        6/4/2021